Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 1 of 8 PageID #: 2847




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

   LIZABETH FRY FRANKLIN, ETAL                             CIVIL NO. 5:16-1152 (LEAD)
                                                           CIVIL NO. 5:17-1047 (MEMBER)

   VERSUS                                                  JUDGE TERRY A. DOUGHTY

   REGIONS BANK                                            MAG. JUDGE KAYLA D. MCCLUSKY

                                     MEMORANDUM RULING

         Before the Court is a Motion for Summary [Doc. No. 124] filed by Defendant Regions

  Bank (“Regions”) as to the claims of the Plaintiffs Elizabeth Fry Franklin (“Franklin”) and Cynthia

  Fry Peironnet (“Peironnet”). Franklin and Peironnet filed an Opposition [Doc. No. 137] on

  February 16, 2021. Regions filed a Reply [Doc. No. 141] on February 23, 2021.

         For the reasons set forth herein, Regions’ Motion for Summary Judgment is DENIED.

  I.     BACKGROUND

         Franklin and Peironnet contracted with Regions for it to manage and supervise all oil,

  gas, royalty, and mineral interests as to Franklin and Peironnet’s interest in an 1805.34 acre tract

  of land in Caddo Parish, Louisiana.

         In 2004, Regions executed a three-year mineral lease for the property with a third party,

  who then assigned the lease to Matador Resources Company (“Matador”). The lease had a

  depth-severance clause, under which the lease would lapse after three years for all land 100 feet

  below the deepest depth drilled, even if the well was producing. Near the end of the lease term,

  Matador sought to extend the lease as to 168.95 acres for 18 months. Plaintiffs allege that

  Regions signed the lease renewal, but instead of an extension of only 168.95 acres, the extension

  extended the Plaintiffs’ interest in the entire 1805.34 acre tract. Plaintiffs allege the extension
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 2 of 8 PageID #: 2848




  caused them millions of dollars in damages in lost lease bonus and royalties due to a cloud on

  Plaintiff’s title.

          Plaintiffs sued Matador in state court in an attempt to rescind or reform the lease

  extension. The state case went all the way to the Supreme Court of Louisiana, who upheld the

  lease extension and denied Plaintiffs’ attempts to rescind or reform the extension. Peironnet v.

  Matador Resources Co., 144 So.3d 791 (La. 2013).

          On August 5, 2016, Franklin, Peironnet, Cynthia F. Peironnet Family, LLC, and Small

  Fry LLC1 filed a Complaint [Doc. No. 1] against Regions, alleging that Regions’ error in signing

  an improperly drafted lease extension violated their contract and caused Plaintiffs damages.

  Cynthia F. Peironnet Family, LLC and Small Fry LLC claims were dismissed with prejudice on

  February 24, 2021, leaving Franklin, Peironnet and Eleanor Baugnies de St. Marceaux

  (“Marceaux”) as the remaining Plaintiffs in this proceeding.

          The issue in Regions’ Motion for Summary Judgment is whether Franklin and Peironnet

  released the claims against Regions through a waiver in the Agency Agreement.

  II.     LAW AND ANALYSIS

          An Agency Agreement was entered into between Franklin and Regions on June 21, 2004

  [Doc. Nos 1-2]. An Agency Agreement was entered into between Peironnet and Regions on

  December 4, 2001 [Doc. No. 124-2]. The language of the two Agency Agreements is identical.

        Plaintiffs allege breach of contract of the following two provisions of the Agency
  Agreements:

                   “B.      To manage and supervise all said oil, gas, royalty and mineral
                            interests, to do therewith what is usual and customary to do with
                            property of the same kind and in the same locality and to bring all
                            ordinary and appropriate actions for the purpose of enforcing all


  1
   Plaintiff Eleanor Baugnies de St. Marceaux filed an almost identical suit against Regions on August 27, 2017. The
  cases were consolidated.

                                                          2
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 3 of 8 PageID #: 2849




                         claims which an agent with the powers conferred above would be
                         entitled to bring for or on behalf of his principal.”


                 “G.     To execute, acknowledge and delivery oil, gas and mineral leases
                         containing such terms and provisions as the Bank shall deem
                         proper, including the granting to the lessee the right to pool or
                         utilize the land and interest owned by Owner for the purposes of
                         mineral development with other lands and leases.”

         In maintaining Franklin and Peironnet had released their claims, Regions relies on the

  following exemplary clause found in paragraph I of the Agency Agreements:

         “The Bank shall never be individually liable or responsible to Owner for any loss,
         damage or injury sustained by reason or account of any mistake in judgment of the
         Bank occurring in connection with the exercise of these powers of attorney or that
         may be granted by any other power of attorney or delegation of authority to act;
         and Owner, to induce Bank to accept this appointment, hereby releases and forever
         discharges the Bank from any and all liability and responsibility for any and all
         such loss, damage or injury.”

         Regions argues in its motion that the actions of its employees in signing the lease

  extension for the entire acreage would be covered by the terms of the release language in the

  Agency Agreements.

         In opposing Regions’ motion, Franklin and Peironnet argue the exculpatory clause is

  ambiguous, that it violates Louisiana Civil Code article 2004 in waiving liability for “gross

  fault”, that the exculpatory clause does not apply by its own terms, and that there is an issue of

  material fact (whether Regions committed “gross fault”) which prohibits the granting of a

  summary judgment.

         In its Reply, Regions argues the exculpatory clauses are not ambiguous, and that Franklin

  and Peironnet failed to plead claims for gross negligence and are therefore prohibited from

  arguing the applicability of La. CC article 2004.




                                                      3
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 4 of 8 PageID #: 2850




         A.      Summary Judgment Standard

         Summary judgment is appropriate when the evidence before a court shows “that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

  affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is

  such that a reasonable fact finder could render a verdict for the nonmoving party. Id.

          “[A] party seeking summary judgment always bears the initial responsibility of

  informing the district court of the basis for its motion, and identifying those portions of ‘the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with the

  affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Anderson, 477 U.S. at 247). “The

  moving party may meet its burden to demonstrate the absence of a genuine issue of material fact

  by pointing out that the record contains no support for the non-moving party’s claim.” Stahl v.

  Novartis Pharm. Corp., 283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is

  unable to identify anything in the record to support its claim, summary judgment is appropriate.

  Id. “The court need consider only the cited materials, but it may consider other materials in the

  record.” Fed. R. Civ. P. 56(c)(3).

          In evaluating a motion for summary judgment, courts “may not make credibility

  determinations or weigh the evidence” and “must resolve all ambiguities and draw all

  permissible inferences in favor of the non-moving party.” Total E & P USA Inc. v. Kerr–McGee

  Oil and Gas Corp., 719 F.3d 424, 434 (5th Cir. 2013) (citations omitted). While courts will

  “resolve factual controversies in favor of the nonmoving party,” an actual controversy exists only



                                                    4
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 5 of 8 PageID #: 2851




  “when both parties have submitted evidence of contradictory facts.” Little v. Liquid Air. Corp.,

  37 F.3d 1069, 1075 (5th Cir. 1994). To rebut a properly supported motion for summary

  judgment, the opposing party must show, with “significant probative evidence,” that a genuine

  issue of material fact exists. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000)

  (emphasis added). “‘If the evidence is merely colorable, or is not significantly probative,’

  summary judgment is appropriate.” Cutting Underwater Tech. USA, Inc. v. Eni U.S. Operating

  Co., 671 F.3d 512, 517 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 248).

         Relatedly, there can be no genuine dispute as to a material fact when a party fails “to

  make a showing sufficient to establish the existence of an element essential to that party’s case,

  and on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-

  23. This is true “since a complete failure of proof concerning an essential element of the

  nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323.

         B.      La. CC article 2004

         Louisiana Civil Code article 2004 states:

         “Art. 2004. Clause that excludes or limits liability

         Any clause is null that, in advance, excludes or limits the liability of one party for
         intentional or gross fault that causes damage to the other party.

         Any clause is null that, in advance, excludes or limits the liability of one party for
         causing physical injury to the other party.”

         The specific language of La. CC article 2004 nullifies any clause that, in advance,

  excludes the liability of one party for “intentional or gross fault”. There are no allegations by

  Franklin or Peironnet of intentional fault by Regions, so the issue becomes whether the

  allegations of fault on the part of Regions could be classified as “gross fault” under Louisiana

  law.



                                                   5
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 6 of 8 PageID #: 2852




         C.       Gross Fault

         Plaintiffs’ Complaint alleges that on August 22, 2007, Regions’ employees, on behalf of

  Plaintiffs, executed an Extension of Primary Term in favor of Matador, which modified the

  primary term from 3 years to 4 years, 6 months, as to all of the Plaintiffs’ interest in the 1,805.35

  acre tract. (p.13). Plaintiffs further alleged that Regions, through “inexcusable error”, did not

  exclude property not intended to be extended. (p. 14). The actions of Regions are referred to as

  “inexcusable error” (p.24), “failure to properly limit the extension”, (p. 26), extension not

  properly drafted. (p. 25).

         A reading of Plaintiffs’ Complaint does not specifically allege “gross fault” or “gross

  negligence”, but Louisiana is a “fact pleading” state that requires no technical forms of pleading.

  La. C.C.P. article 854. Additionally, a party may be granted any relief to which he is entitled as

  long as the facts pled gave the opposing party adequate notice of the existence of potential causes

  of action. Cox v. W.M. Heroman and Co., 298 So.2d 848 (La. 1974).

         In Cameron v. Bruce, 981 So.2d 204 (2nd Cir. 2008), the Court specifically held that the

  trial Court was wrong in failing to consider whether allegations constituted “gross negligence”

  under La. C.C. article 2004 where “gross negligence” was not specifically pled. This Court finds

  that Plaintiffs’ allegations do not have to specifically plead “gross negligence” or “gross fault”.

  The facts alleged are sufficient.

         In addressing the term “gross negligence” under Louisiana law, the Supreme Court of

  Louisiana in Ambrose v. New Orleans Police Dept. Ambulance Service, 639 So.2d 216, (La.

  1994) stated:

         “Louisiana courts have frequently addressed the concept of gross negligence.
         Gross negligence has been defined as the “want of even slight care and diligence”
         and the “want of that diligence which even careless men are accustomed to
         exercise.” State v. Vinzant, 200 La. 301, 7 So.2d 917 (La. 1942). Gross

                                                    6
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 7 of 8 PageID #: 2853




         negligence has also been termed the “entire absence of care” and the “utter
         disregard of the dictates of prudence, amounting to complete neglect of the rights
         of others.” Hendry Corp. v. Aircraft Rescue Vessels, 113 F.Supp. 198 (E.D. La.
         1953) (applying Louisiana law). Additionally, gross negligence has been
         described as an “extreme departure from ordinary care or the want of even scant
         care.” W. Page Keeton, et al., Prosser & Keeton on the Law of Torts, § 34, at 211
         (5th ed. 1984); 65 C.J.S. Negligence §8(4)(a), at 539-40 (1966 & Supp. 1993).
         “There is often no clear distinction between such [willful, wanton, or reckless]
         conduct and ‘gross’ negligence, and the two have tended to merge and take on the
         same meaning.” Falkowski v. Maurus, 637 So.2d 522 (La. App. 1st Cir.), writ
         denied, 629 So.2d 1176 (La. 1993) (quoting Prosser & Keeton, supra, at 214)).
         Gross negligence, therefore, has a well-defined legal meaning distinctly separate,
         and different, from ordinary negligence.” 639 So.2d 216 at 219-220.

         Additionally, the Court in Houston Exploration Co. v. Halliburton, 269 F.3d 528 (5th Cir.

  2001), in examining “gross negligence” under Louisiana law stated:

         “Under Louisiana law, gross negligence is willful, wanton and reckless conduct
         that falls between intent to do wrong and ordinary negligence. We stated in
         Orthopedic & Sports Injury Clinic v. Wang Laboratories, Inc. that “[g]ross
         negligence is substantially and appreciable higher in magnitude than ordinary
         negligence.” Other courts have defined gross negligence as the “entire absence of
         care”, the “want of even slight care and diligence,” and the “utter disregard of the
         dictates of prudence, amounting to complete neglect of the rights of others.” At
         least one Louisiana court stated that one is grossly negligent when he “has
         intentionally done an act of unreasonable character in reckless disregard of the
         risk known to him, or so obvious that he must be taken to have been aware of it,
         and so great as to make it highly probable that harm would follow.” Mere
         inadvertence or honest mistake does not amount to gross negligence.” 268 F. 3d
         528, at 531-32

         Regions cannot contract in advance to exclude grossly negligent conduct. Gross

  negligence is a fact intensive question that cannot be resolved pursuant to summary judgment.

  The question of whether Regions’ conduct constitutes gross negligence is a material issue of fact

  that must be resolved by the trier of fact.

  III.   CONCLUSION

         For the reasons set forth herein, Regions’ Motion for Summary Judgment [Doc. No. 124]

  is DENIED.



                                                  7
Case 5:16-cv-01152-TAD-KDM Document 146 Filed 03/01/21 Page 8 of 8 PageID #: 2854




        MONROE, LOUISIANA this 1st day of March, 2021.



                                              ___________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                          8
